This instrument was prepared
by and should be returned to:


Wilson, Elser, Moskowitz, Edelman & Dicker LLP
3 Gannett Drive
White Plains, New York 10604
Attn: Gregg Bucci, Esq.








MORTGAGE
ASSIGNMENT OF LEASES AND RENTS
SECURITY AGREEMENT
FIXTURE FILING


THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this "Mortgage"), dated February ____, 2006, is from BAY STATE REALTY
HOLDINGS, INC., a Massachusetts corporation (''Borrower''), as Borrower, whose
address is 1309 South Main Street, Waterbury, CT 06706 ("Borrower's Address"),
to FORD MOTOR CREDIT COMPANY, a Delaware corporation ("Lender"), as Lender,
whose address is 2nd Floor Southboro Place, 352 Turnpike Road, Southboro,
Massachusetts 01772 ("Lender's Address"). Borrower's tax identification number
is _____________.


In consideration of a loan in the amount of $6,035,000.00 (the “Loan”) by Lender
to Borrower, to be secured by this Mortgage on the real property and other
collateral described in the Transaction Documents and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower agrees as follows:


1.        Definitions. Unless otherwise specifically defined herein, the
capitalized terms used herein shall have the meanings set forth in the Note. The
following terms shall have the following meanings:


1.1      Applicable Law(s). All present and future federal, state and local
laws, statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law applicable to any
particular occurrence, facts, conditions, circumstances, or matter of any type,
kind or character.


1.2      Awards. All awards made to Borrower by any governmental agency or other
entity having the power of eminent domain as a result of a Condemnation or
Taking.


1.3      Casualty. Any damage or destruction to the Property, in whole or in
part, caused, directly or indirectly, by fire, earthquake, storm, other weather
conditions, other acts of God, acts of the public enemy, riot, terrorism,
insurrection, or any other casualty.


--------------------------------------------------------------------------------





1.4       Condemnation. Any condemnation or eminent domain proceeding regarding
the Land, Improvements and/or Fixtures, or any portion thereof.


1.5       Encumbrance. Any encumbrance on the Property, including without
limitation, any lien, claim of lien, deed of trust, mortgage, pledge, security
interest, charge or conditional sale or other title retention agreement.


1.6       Environmental Law. Any present and future federal, state and local
laws, statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act, that apply to Borrower or
the Property and relate to Hazardous Materials.


1.7       Environmental Liens. Any liens and other encumbrances imposed pursuant
to any Environmental Law.


1.8       Environmental Report. All written reports resulting from the
environmental site assessments of the Property delivered to Lender in connection
with the making of the Loan.


1.9       Event(s) of Default. The events and occurrences described in Section
7.1 of this Mortgage.


1.10     Financial Information. Collectively and singularly, the items and
reports required under Section 6.14 of this Mortgage.


1.11     Fixtures. All goods now or hereafter located upon or within the Land
and Improvements, but not necessarily permanently affixed thereto, that have
become so related to the Land and Improvements that an interest in such goods
arises under applicable law.


1.12     Guarantor. All present and future guarantors of the Indebtedness and
Obligations and their respective heirs, administrators, executors, successors
and assigns.


1.13     Guaranty. The guaranty, or collectively the guaranties, of even date
herewith executed by Guarantor guaranteeing the obligations of Borrower under
the Transaction Documents.


1.14     Hazardous Materials. Petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Property is prohibited by any federal,
state or local authority; any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material”, ‘hazardous waste”, ‘toxic substance”, “toxic
pollutant”, “contaminant”, or pollutant” within the meaning of any Environmental
Law.
 
1.15     Improvements. All buildings, improvements, other structures,
alterations and appurtenances now or hereafter located on the Land.

2

--------------------------------------------------------------------------------





1.16     Indebtedness. The principal, interest, and all other amounts due under
the Note, the Other Loans and all other indebtedness of Borrower and others to
Lender under and/or secured by the Transaction Documents, including, without
limitation any future loans and advances made under the Mortgage and/or any
other Transaction Document, and all amendments, modifications, increases,
renewals and extensions of any of the foregoing.


1.17     Indemnified Claim. Any loss, damage, liability, cost, expense and/or
claim (including without limitation the cost of any fines, remedial action,
damage to the environment and cleanup, court related costs and the fees of
attorneys and other experts).


1.18     Insurance Premiums. Collectively, the premiums due for all Policies.


1.19     Interest Payments. All payments of interest and payments in the nature
of interest due under the Note and/or other Transaction Documents, including,
without limitation, all charges, fees, premiums or other sums that may be deemed
to be interest.


1.20     Investor. Collectively, each purchaser, transferee, assignee, servicer,
participant, or investor in any Participations or Securities.


1.21     Land. The real estate located at 571 Worcester Road, Framingham,
Massachusetts 01701 and more particularly described on Schedule A attached
hereto.


1.22     Leases. Any and all leases, subleases, licenses, concessions or grants
of other possessory interests now or hereafter in force, oral or written,
covering or affecting the Property, or any part thereof, together with all
rights, powers, privileges, options and other benefits of Borrower thereunder.


1.23     Legal Rate. The limits imposed on Interest Payments by applicable usury
laws.


1.24     Lessee. The person or persons or legal entities occupying the Property
from time to time for the purposes of operating a dealership for sales and
service of automobiles, light trucks and other motor vehicles approved by Lender
from time to time.


1.25     Note. The Promissory Note, dated of even date with this Mortgage, from
Borrower to the order of Lender, in the principal amount of $6,035,000.00,
together with all extensions, renewals, modifications, amendments and increases
thereof, secured, in part, by this Mortgage.


1.26     Obligations. All of the covenants, promises and other obligations
(other than the Indebtedness) made or owing by Borrower and others to or due to
Lender under and/or as set forth in the Other Loans and/or the Transaction
Documents, and any and all extensions, renewals, modifications and amendments of
any of the foregoing.


1.27     Other Charges. All ground rents, other rents, maintenance charges and
similar charges, now or hereafter levied or assessed or imposed against the
Property or any part thereof.
 
1.28     Other Loans. Collectively, (1) the Master Loan and Security Agreement
from Hometown Auto Framingham, Inc. to Lender and any and all Loan Supplements
thereto, pursuant to which Lender extended a credit facility to Hometown Auto
Framingham, Inc.; (2) a Wholesale Line of Credit made by Lender to Hometown Auto
Framingham, Inc. dated March 2, 2001; (3) a Wholesale Line of Credit made by
Lender to Family Ford, Inc. dated February 28, 2001; (4) a Wholesale Line of
Credit made by Lender to Shaker’s Inc. dated February 28, 2001; (5) a Wholesale
Line of Credit made by Lender to Hometown Brattleboro, Inc. dated March 2, 2001;
(6) the Promissory Note dated February ____, 2006 in the original principal
amount of $6,035,000.00 from Bay State Realty Holdings, Inc. to the order of
Lender pursuant to which Lender made a mortgage loan to Bay State Realty
Holdings, Inc. (Loan #229879) (7) any and all other loans now or hereafter
outstanding made by Lender to Borrower and/or Guarantor, and (8) any and all
extensions, increases, amendments, renewals and modifications of the foregoing.

3

--------------------------------------------------------------------------------


 
1.29     Participations. Participating interests of third parties in the
Lender’s rights and interests in the Loan and the Note, this Mortgage and the
other Transaction Documents.


1.30     Permitted Encumbrances. The Leases and the encumbrances described, with
particularity, in Schedule B attached hereto.


1.31     Personal Property. All furniture, equipment, machinery, materials,
supplies, motor vehicles, tractors, trailers, implements, service parts,
inventory, accounts, contract rights, chattel paper, commercial tort claims,
deposit accounts, documents, instruments, investment property, letter of credit
rights, letters of credit, money, oil, gas and other minerals before extraction,
general intangibles (including, without limitation, all trade names, trademarks,
servicemarks, logos, copyrights, goodwill, books and records and all other
general intangibles arising out of or in connection with, received in respect
of, relating to or used in connection with the operation of the Property), and
all other personal property of every type, kind and character whatsoever (other
than the Fixtures) now owned or hereafter acquired by Borrower which now or
hereafter arises out of or in connection with, is received in respect of,
relates to or is used in connection with the Land and the Improvements or
located in, upon or about the Land and the Improvements, together with all
accessions, replacements and substitutions thereto or therefore and the proceeds
and products thereof.
 
1.32     Policies. All policies of insurance required pursuant to Section 6.7 of
this Mortgage.


1.33     Property. All right, title and interest of Borrower, whether at law or
in equity, in the following: (a) the Land; (b) the Improvements; (c) all
privileges, profits, permits, licenses, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances of, and/or associated with, the Land
and/or the Improvements and all right, title and interest of Borrower in and to
any streets, ways, alleys, strips or gores of land adjoining the Land or any
part thereof; (d) the Fixtures, Leases, Personal Property, Rents and Awards and
any proceeds and products thereof; (e) all proceeds of any unearned Insurance
Premiums , including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Property; (f) all refunds, rebates, or credits in connection with
a reduction in Taxes and assessments charged against the Property as a result of
tax certiorari or any applications or proceedings for reduction; and (g) in the
name and on behalf of Borrower, to appear in and defend any action or proceeding
brought with respect to the Property and to commence any action or proceeding to
protect the interest of Lender in the Property.


1.34     Rating Agency. Any rating agency involved in the rating of any
Securities.

4

--------------------------------------------------------------------------------





1.36     Related Party. Any officer, director, member, partner, shareholder,
manager, other owner or principal, or affiliate of Borrower, Guarantor and/or
Lessee.


1.35     Release. Any release of any Hazardous Materials, including, without
limitation, any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Materials.


1.36     Rents. All of the rents, revenues, income, profits, deposits and other
benefits payable under the Leases and/or arising from the use and enjoyment of
all or any portion of the Property.


1.37     Securities. Any mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement related to a commercial mortgage securitization transaction.


1.38     Taking. Any taking of the Land, Improvements and/or Fixtures, or any
portion thereof, accomplished through a Condemnation.


1.39     Taxes. All taxes, assessments, bond payments, water rates, sewer rents,
governmental impositions, all charges for easements and agreements maintained
for the benefit of the Property, and other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining the Land, and all interest and penalties with respect to
all of the foregoing, now or hereafter levied or assessed or imposed against the
Property or any part thereof, and/or upon any use thereof.


1.40     Transaction Documents. Collectively, (a) this Mortgage, (b) the Note,
(c) the Guaranty, and (d) all other instruments and agreements evidencing and/or
securing the payment of the Indebtedness or performance of the Obligations, and
any and all extensions, renewals, modifications and amendments of any of the
foregoing.


2.          Mortgage.


2.1       Grant of Mortgage. To secure the payment of the Indebtedness and
performance and discharge of the Obligations, Borrower grants to Lender with
MORTGAGE COVENANTS, subject to the Permitted Encumbrances, a mortgage upon and a
lien and security interest in the Property. If Borrower pays the Indebtedness
and any other outstanding Obligations as and when the same are due and payable
and performs and discharges the other Obligations in accordance with the terms
of the Transaction Documents, then this Mortgage and the estate and rights
hereby granted shall terminate and shall be released by Lender, provided,
however that any terms and conditions of the Transaction Documents that by their
terms expressly survive the discharge of the Obligations shall continue in full
force and effect.


2.2       Future Advances. This Mortgage shall secure all loans and other
advances made by Lender to Borrower for any purpose pursuant to the terms of the
Note, including any amendments, increases and renewals of the Note, just as if
such loans and advances were made on the date of this Mortgage. Except as
otherwise provided in the Note, any future loan or advance may be made at the
option of Lender in its sole discretion. The total amount of the Indebtedness
that may be secured by this Mortgage may increase or decrease from time to time,
but the total unpaid principal balance secured at any one time by the Mortgage
shall not exceed $6,035,000.00, together with accrued interest, all costs and
expenses incurred by Lender under the Mortgage and all disbursements made by
Lender under the Transaction Documents.

5

--------------------------------------------------------------------------------





2.3       Tax and Insurance Escrow. In the event Borrower is delinquent for 10
days in any payment required under the Transaction Documents, Lender shall have
the option upon fifteen (15) days' prior written notice to Borrower to require
Borrower to pay to Lender, on each Payment Date under the Note, an amount equal
to one-twelfth (1/12) of the sum of (a) Taxes and Insurance Premiums for a one
year period, and (b) such additional amounts, to be determined by Lender from
time to time, as will provide a sufficient fund, at least thirty (30) days prior
to the next due dates of the next installment of such Taxes and Insurance
Premiums, for payment thereof so as to realize the maximum discounts permitted
by law. Amounts held hereunder by Lender shall be non-interest bearing and may
be commingled with Lender's other funds. Upon assignment of this Mortgage,
Lender shall have the right to pay over the balance of such amounts then in its
possession to the assignee and Lender shall thereupon be completely released
from all liability with respect to such amounts. Upon full payment of the
Indebtedness, or, at the election of Lender at any prior time, the balance of
such amounts shall be paid over to Borrower and no other party shall have any
right or claim thereto.


3.          Assignment of Leases and Rents.


3.1       Assignment. To secure the payment of the Indebtedness and performance
and discharge of the Obligations, Borrower assigns and transfers to Lender the
Leases and Rents, including the right to collect all Rents; provided, however,
that Lender does not assume the obligations of Borrower under the Leases and
Borrower will continue to perform its obligations under the Leases.


3.2       Collection of Rents. Borrower agrees that the respective lessees under
the Leases, upon notice from Lender of the occurrence of an Event of Default,
shall thereafter pay to Lender the Rents due and to become due under the Leases
without any obligation to determine whether or not such an Event of Default does
in fact exist. Borrower appoints Lender as Borrower’s true and lawful
attorney-in-fact to demand, receive and enforce payment, to give receipts,
releases and satisfactions, and to sue, either in Borrower’s or Lender’s name,
for all Rents; provided, however, that so long as no Event of Default has
occurred, Lender grants Borrower a license to collect the Rents as and when they
become due and payable, but never more than two (2) months in advance. Such
license shall terminate immediately upon the occurrence of an Event of Default.


3.3       Lender in Possession. The assignment of Leases and Rents shall not be
deemed or construed to constitute Lender as a lender in possession nor obligate
Lender to take any action or to incur expenses or perform or discharge any
obligation, duty or liability with respect to the Leases and Rents. Exercise of
any rights under this Section and the application of the Rents to the
Indebtedness or Obligations shall not cure or waive any Event of Default.


3.4       Doctrine of Merger. Upon the foreclosure of this Mortgage, no assigned
Lease shall be destroyed or terminated by application of the doctrine of merger
or as a matter of law unless Lender or any purchaser at such foreclosure sale so
elects. No act by or on behalf of Lender or any such purchaser shall constitute
a termination of any assigned or subordinate Lease unless Lender or such
purchaser gives written notice thereof to the applicable tenant or subtenant.

6

--------------------------------------------------------------------------------





4.         Security Interest. As security for the payment of the Indebtedness
and performance and discharge of the Obligations, Borrower grants Lender a
security interest in the Personal Property, Fixtures and Leases and Rents, and
the proceeds thereof. Borrower shall receive and hold in trust all proceeds of
the Personal Property, Fixtures and Leases and Rents for Lender and shall
immediately pay to Lender such proceeds, unless Lender shall otherwise direct in
writing.


5.         Representations and Warranties of Borrower. In order to induce Lender
to make the Loan to Borrower, Borrower represents and warrants to Lender that:


5.1       Due Organization; Compliance with Laws, Taxes and Assessments.
Borrower and Guarantor each (a) are duly organized, validly existing and in good
standing under the laws of the state in which they are organized and in good
standing under the laws of state where the Property is located; (b) have full
power and authority, including all licenses and authorizations, necessary to
carry on its business as now being conducted and to enter into the Transaction
Documents; (c) are in compliance with Applicable Laws; (d) have obtained all
licenses, certificates of occupancy, permits and authorizations, governmental
and otherwise, required for the use and operation of the Property, which are
valid and in full force and effect; (e) have filed all Federal, state, county
and municipal income tax returns required to have been filed by them; and (f)
have paid, and made all filings required in connection with, all Taxes which
have become due pursuant to any assessments received by them, and Borrower does
not know of any basis for additional assessment in respect to such Taxes.


5.2       Execution and Delivery; Enforceability. The Transaction Documents have
been duly executed and delivered by Borrower and Guarantor, as the case may be,
and constitute valid, duly authorized, legally binding and enforceable
obligations of Borrower and Guarantor, subject to bankruptcy, insolvency or
creditors rights laws generally and principles of equity generally. The Note,
this Mortgage and the other Transaction Documents are not subject to any right
of rescission, set-off, counterclaim or defense, including the defense of usury,
nor would the operation of any of the terms of the Note, this Mortgage or any of
the other Transaction Documents, or the exercise of any right thereunder, render
this Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury.


5.3  No Conflicts; Consents and Authority. The execution, delivery and
performance of the Transaction Documents by Borrower and Guarantor, as the case
may be, (a) do not violate any provision of law (including without limitation,
any law relating to usury), any order of any court or governmental or
administrative agency, or any indenture, agreement or other instrument to which
Borrower or Guarantor is a party or by which Borrower or Guarantor or any of
their property is bound; (b) do not conflict with, result in a breach of or
constitute (with due notice and/or lapse of time) a default under any such
indenture, agreement or other instrument; (c) do not violate the articles of
incorporation and by-laws, partnership agreement, operating agreement or trust
agreement, as the case may be, of Borrower or Guarantor; (d) will not have any
material adverse effect on the business or financial condition of Guarantor or
Borrower; (e) will not result in the creation or imposition of any Encumbrance
upon any of the assets of Borrower or Guarantor, except as contemplated by the
Transaction Documents; (f) are within the power and authority of the Borrower;
(g) have been duly authorized by all requisite organizational action; and (h)
have received all necessary approvals and consents, corporate, governmental or
otherwise. Borrower (and the undersigned representative of Borrower, if any) has
the full power, authority and legal right to execute this Mortgage, and to
mortgage, grant, bargain, sell pledge, assign, warrant, transfer and convey the
Property pursuant to the terms hereof and to keep and observe all of the terms
of this Mortgage on Borrower’s part to be performed.

7

--------------------------------------------------------------------------------





5.4       No Litigation; Condemnation. There is no suit, proceeding or
investigation pending or threatened against or affecting Borrower or Guarantor,
at law or in equity, or before or by any governmental or administrative agency,
which if adversely determined, would have a material adverse effect on the
business or condition of Borrower or Guarantor or their performance under the
Transaction Documents. No judgment, decree or order of any court or governmental
or administrative agency or instrumentality has been issued against Guarantor or
Borrower which has or may have any material adverse effect on the business or
condition of Guarantor or Borrower. There is no proceeding threatened or pending
for the total or partial condemnation, appropriation, or recapture of any
material portion of the Property that would materially adversely affect
Borrower’s performance under the Transaction Documents, or the use, value, or
operation of the Property.


5.5.      Accuracy of Information. All written and oral information, reports and
data, including, without limitation, the Financial Information, given to Lender
with respect to Borrower, Guarantor, Lessee or others obligated under the
Transaction Documents are accurate and correct in all material respects and
complete insofar as completeness may be necessary to give Lender a true and
accurate knowledge of the subject matter thereof. There is no statement of fact
made in the Transaction Documents that contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading. Borrower has disclosed all material
facts regarding Borrower and/or the Property that might adversely affect the
Property, the business operations conducted thereon, or Borrower.


5.6.      Assignment of Leases and Rents. Borrower has the right to assign the
Leases and Rents to Lender, and has not executed any prior assignment of the
Leases or Rents or of its interests therein. Borrower has delivered to Lender a
true and complete copy of all existing Leases, together with all amendments,
supplements and other modifications.


5.7       Leases and Rents. (a) Borrower is the sole owner of the entire
lessor’s interest in the Lease; (b) the Lease is valid and enforceable and in
full force and effect; (c) the Lease is an arms-length agreement with bona fide,
independent third parties; (d) no party under the Lease is in default; (e) all
Rents due have been paid in full; (f) none of the Rents have been assigned or
otherwise pledged or hypothecated; (g) none of the Rents have been collected for
more than one (1) month in advance; (h) the tenants under the Lease have
accepted the Property and have taken possession of the Property on a rent-paying
basis; (i) there exist no offsets or defenses to the payment of any portion of
the Rents and Borrower has no monetary obligation to any tenant under the Lease;
(j) Borrower has received no notice from any tenant challenging the validity or
enforceability of the Lease; (k) there are no agreements with the tenant under
the Lease other than expressly set forth in the Lease; (l) the Lease is valid
and enforceable against Borrower and the tenants set forth therein; (m) no Lease
contains an option to purchase, right of first refusal to purchase or any other
similar provision; (n) no person or entity has any possessory interest in, or
right to occupy, the Property except under and pursuant to a Lease; (o) each
Lease is subordinate to this Mortgage, either pursuant to its terms or a
recordable subordination agreement; (p) all security deposits relating to the
Leases have been collected by Borrower and are being held in accordance with all
Applicable Laws; and (q) no brokerage commissions or finders fees are due and
payable regarding any Lease.

8

--------------------------------------------------------------------------------





5.8       Title to Property; Permitted Encumbrances. Borrower has good and
marketable title to the Land, Fixtures, Personal Property and other Property in
fee simple, all free and clear of any Encumbrance except for the Permitted
Encumbrances. The Permitted Encumbrances have not materially and adversely
affected or interfered with (a) the use or operation of the Property, (b) the
value of the Property, nor (c) the ability of the Borrower to pay in full the
principal, interest and other amounts due under the Transaction Documents as
required thereunder, nor does Borrower reasonably foresee any such material and
adverse affect or interference arising from the Permitted Encumbrances during
the term of the Loan. The Property constitutes one or more separate tax parcels
and does not constitute a portion of any other tax lot not a part of the
Property. The Property is being, and will continue to be, used as a sales and
service facility for new and used automobiles and other motor vehicles. Except
as disclosed in the title insurance policy insuring Lender’s lien in the
Property arising under this Mortgage, there are no pending or, to the knowledge
of Borrower, proposed special or other assessments for public improvements or
otherwise affecting the Property, nor, to the knowledge of the Borrower, are
there any contemplated improvements to the Property that may result in such
special or other assessments.


5.9       Improvements. None of the Improvements lies outside of the boundaries
and building restriction lines of the Property and no improvements on adjoining
properties materially encroach upon the Property. The Improvements and Land, and
the contemplated use and occupancy thereof, comply with applicable zoning,
building and land use laws and ordinances, or constitute a legal nonconforming
use or structure.


5.10     Condition of Property; Compliance. The Property is free and clear of
any damage that would materially and adversely affect the use or value of the
Property and is in good repair and condition. All building systems contained in
the Property are in good working order. The Property is in compliance with all
Applicable Laws and private covenants now or hereafter relating to the
ownership, construction, use or operation of the Property.


5.11     Environmental Compliance. Based upon an environmental site assessment
of the Property and information that Borrower knows or should reasonably have
known, (a) there are no Hazardous Materials or underground storage tanks in, on,
or under the Property, except those that are both (1) in compliance with
Environmental Laws and with permits issued pursuant thereto (if such permits are
required), if any, and (2) either (A) in amounts not in excess of that necessary
to operate the Property or (B) fully disclosed to and approved by Lender in
writing pursuant to the Environmental Report; (b) there are no past, present or
threatened Releases of Hazardous Materials in violation of any Environmental Law
and which would require remediation by a governmental authority in, on, under or
from the Property except as described in the Environmental Report; (c) there is
no threat of any Release of Hazardous Materials migrating to the Property except
as described in the Environmental Report; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property except as described in the Environmental Report;
(e) Borrower does not know of, and has not received, any written or oral notice
or other communication from any person or entity (including but not limited to a
governmental entity) relating to Hazardous Materials in, on, under or from the
Property; and (f) Borrower has truthfully and fully provided to Lender, in
writing, any and all information relating to environmental conditions in, on,
under or from the Property known to Borrower or contained in Borrower’s files
and records, including, without limitation, any reports relating to Hazardous
Materials in, on, under or migrating to or from the Property and/or to the
environmental condition of the Property.

9

--------------------------------------------------------------------------------





5.12     Access; Utilities. The Property has adequate rights of access to public
ways and is adequately served by utilities, including, without limitation,
adequate water, sewer, electricity, gas, telephone, sanitary sewer and storm
drain facilities. All public utilities necessary for the continued use and
enjoyment of the Property for its current purpose are located in the public
right-of-way abutting the Property, and all such utilities are connected so as
to serve the Property without passing over other property. All roads necessary
for the full use of the Property for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities or are the
subject of access easements for the benefit of the Property.


5.13     Flood Zone. The Property is located in a flood hazard area designated
as Flood Zone “X” by the Federal Emergency Management Agency Standard on Flood
Hazard Determination Certificate No. 13524532-0001.


5.14     First Lien. Upon the execution by the Borrower and recording of this
Mortgage, and upon the filing of UCC-1 Financing Statements with the secretary
of state in the jurisdiction in which Borrower is duly organized, Lender shall
have a valid and enforceable first priority lien on the Land, Improvements and
Fixtures, and a valid and enforceable security interest in the Personal Property
and all other Property subject to no liens, charges, encumbrances other than the
Permitted Exceptions. Lender will release its lien on the Parcel upon recording
of the Principal Pay Down as set forth in Note.


Borrower shall promptly give written notice to Lender of any breach under this
Section 5.


6.         Covenants and Indemnities. Until the Indebtedness is paid in full and
all Obligations are performed, Borrower covenants and agrees as follows:


6.1.      Repair; Waste. Borrower shall (a) keep the Property in good order and
condition and make all necessary or appropriate repairs, replacements and
renewals thereof, (b) comply with all agreements affecting the Property and its
use, (c) obtain the written consent of Lender prior to making any material
alterations or additions to the Property or removing any of the Improvements or
Fixtures, (d) not abandon the Property or leave the Property unprotected,
unguarded or deserted, and (e) not cause or permit waste of the Property.


6.2.      Casualty. (a) Borrower shall give Lender prompt written notice of a
Casualty. Unless Lender applies any insurance proceeds received to repayment of
the Indebtedness, Borrower shall promptly proceed to restore, repair, replace or
rebuild the Property in accordance with applicable law to be of at least equal
value and of substantially the same character as prior to such damage or
destruction even if no Policy is in effect and/or neither Lender nor Borrower
receive any insurance proceeds. Notwithstanding the occurrence of a Casualty,
Borrower will continue to pay the Indebtedness in accordance with the Note and
the other Transaction Documents.


(b)       Borrower shall promptly file and prosecute its claims for insurance
under any Policies in good faith and with due diligence and cause the proceeds
of such claims to be collected and paid over to Lender. Except as provided in
Section 6.2 (c), Lender will apply such insurance proceeds to the payment of the
Indebtedness in accordance with the terms of the Note. If Borrower is unable to
settle its claims under the Policies within six (6) months of a Casualty, then
Lender may settle and adjust any claim without the consent of Borrower and agree
with the insurance company or companies on the amount to be paid on the loss.
Borrower hereby irrevocably appoints Lender as Borrower's attorney-in-fact,
coupled with an interest, with exclusive power to make any compromise or
settlement in connect with any claim under the Policies arising from the
Casualty and to collect, receive and retain any proceeds under any Policy with
respect to a Casualty, subject to the provisions of this Mortgage. The expenses
incurred by Lender in the adjustment and collection of insurance proceeds shall
become part of the Indebtedness and be secured hereby and shall be reimbursed by
Borrower to Lender upon demand.

10

--------------------------------------------------------------------------------





(c)       If, in the reasonable judgment of Lender, the Property can be restored
within a twelve (12) month period and prior to the Maturity Day to an economic
unit not materially less valuable and not less useful than the Property was
prior to the Casualty, and after such restoration will adequately secure the
outstanding balance of the Indebtedness, and if no Event of Default shall have
occurred and be then continuing, then Lender shall make the proceeds of
insurance (after reimbursement of any expenses incurred by Lender) available to
reimburse Borrower for the cost of restoring, repairing, replacing or rebuilding
the Property or part thereof subject to the Casualty, in the manner set forth in
Section 6.2 (d). Borrower will commence and diligently to prosecute such
restoring, repairing, replacing or rebuilding; provided, that Borrower shall pay
all costs (and if required by Lender, Borrower shall deposit the total thereof
with Lender in advance) of such restoring, repairing, replacing or rebuilding in
excess of the net insurance proceeds made available pursuant to the terms
hereof.


(d)       In the event Borrower is entitled hereunder to reimbursement out of
insurance proceeds held by Lender, Lender will disburse such proceeds from time
to time upon being furnished with (1) evidence satisfactory to it of the
estimated cost of completion of the restoration, repair, replacement and
rebuilding, (2) funds or, at Lender's option, assurances satisfactory to Lender
that such funds are available, sufficient in addition to the proceeds of
insurance to complete the proposed restoration, repair, replacement and
rebuilding, and (3) such architect's certificates, waivers of lien, contractor's
sworn statements, title insurance endorsements, bonds, plats of survey and such
other reasonable evidences of cost, payment and performance as Lender may
reasonably require and approve. Lender may, in any event, require that all plans
and specifications for such restoration, repair, replacement and rebuilding be
submitted to and approved by Lender prior to commencement of work. No payment
made prior to the final completion of the restoration, repair, replacement and
rebuilding shall exceed ninety percent (90%) of the value of the work performed
from time to time; funds other than proceeds of insurance shall be disbursed
prior to disbursement of such proceeds; and at all times, the undisbursed
balance of such proceeds remaining in the hands of Lender, together with funds
deposited for that purpose or irrevocably committed to the satisfaction of
Lender by or on behalf of Borrower for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration, repair, replacement or rebuilding, free and clear
of all liens or claims for lien. Any surplus which may remain out of insurance
proceeds held by Lender after payment of such costs of restoration, repair,
replacement or rebuilding shall be paid to any party entitled thereto.


6.3.      Condemnation. (a) Borrower shall give Lender prompt written notice of
the actual or threatened commencement of any Condemnation and shall deliver to
Lender copies of any and all pleadings served in connection with such
Condemnation. Unless Lender applies the proceeds of any Award received to
repayment of the Indebtedness, Borrower shall promptly proceed to restore,
repair, replace or rebuild the Property in accordance with applicable law to be
of at least equal value and of substantially the same character as prior to such
condemnation, regardless of whether any Award is made to either Lender or
Borrower. Notwithstanding the occurrence of a Taking or Condemnation, Borrower
will continue to pay the Indebtedness in accordance with the Note and the other
Transaction Documents.
 

11

--------------------------------------------------------------------------------





(b)       Borrower shall promptly file and prosecute its claims for any Awards
in good faith and with due diligence and cause the Awards to be collected and
paid over to Lender. Except as provided in Section 6.3 (c), Lender will apply an
Award to the payment of the Indebtedness in accordance with the terms of the
Note. If Borrower is unable to settle its claims for an Award with due
diligence, then Lender may settle and adjust any claim without the consent of
Borrower and agree with the public or quasi-public authority or authorities on
the amount to be paid as a result of the Taking or Condemnation. Borrower hereby
irrevocably appoints Lender as Borrower's attorney-in-fact, coupled with an
interest, with exclusive power to collect, receive and retain any Award for any
Taking accomplished through a Condemnation and to make any compromise or
settlement in connection with such Condemnation, subject to the provisions of
this Mortgage. The expenses incurred by Lender in the adjustment and collection
of an Award shall become part of the Indebtedness and be secured hereby and
shall be reimbursed by Borrower to Lender upon demand. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
in the Note.
 
(c)        If, in the reasonable judgment of Lender, the Property can be
restored within a twelve (12) month period and prior to the Maturity Day to an
economic unit not materially less valuable and not less useful than the Property
was prior to such Condemnation or Taking, and after such restoration will
adequately secure the outstanding balance of the Indebtedness, and if no Event
of Default shall have occurred and be then continuing, then Lender shall make
the Award (after reimbursement of any expenses incurred by Lender) available to
reimburse Borrower for the cost of restoring, repairing, replacing or rebuilding
the Property or part thereof subject to the Condemnation or Taking, in the
manner set forth in Section 6.3 (d). Borrower will commence and diligently to
prosecute such restoring, repairing, replacing or rebuilding; provided, that
Borrower shall pay all costs (and if required by Lender, Borrower shall deposit
the total thereof with Lender in advance) of such restoring, repairing,
replacing or rebuilding in excess of the Award made available pursuant to the
terms hereof.
 
(d)        In the event Borrower is entitled hereunder to reimbursement out of
the Award held by Lender, Lender will disburse such proceeds from time to time
upon being furnished with (1) evidence satisfactory to it of the estimated cost
of completion of the restoration, repair, replacement and rebuilding, (2) funds
or, at Lender's option, assurances satisfactory to Lender that such funds are
available, sufficient in addition to the Award to complete the proposed
restoration, repair, replacement and rebuilding, and (3) such architect's
certificates, waivers of lien, contractor's sworn statements, title insurance
endorsements, bonds, plats of survey and such other reasonable evidences of
cost, payment and performance as Lender may reasonably require and approve.
Lender may, in any event, require that all plans and specifications for such
restoration, repair, replacement and rebuilding be submitted to and approved by
Lender prior to commencement of work. No payment made prior to the final
completion of the restoration, repair, replacement and rebuilding shall exceed
ninety percent (90%) of the value of the work performed from time to time; funds
other than proceeds of the Award shall be disbursed prior to disbursement of
such proceeds; and at all times, the undisbursed balance of such proceeds
remaining in the hands of Lender, together with funds deposited for that purpose
or irrevocably committed to the satisfaction of Lender by or on behalf of
Borrower for that purpose, shall be at least sufficient in the reasonable
judgment of Lender to pay for the cost of completion of the restoration, repair,
replacement or rebuilding, free and clear of all liens or claims for lien. Any
surplus which may remain of the Award held by Lender after payment of such costs
of restoration, repair, replacement or rebuilding shall be paid to any party
entitled thereto.

 
12

--------------------------------------------------------------------------------






6.4.       Encumbrances, Claims and Taxes. Borrower shall not create, incur or
permit to exist any Encumbrances on the Property, except for (a) the Permitted
Encumbrances, (b) Encumbrances in favor of Lender or specifically approved in
writing by Lender, and (c) Taxes not delinquent or being contested in good faith
in accordance with Section 6.17 (b) below. Borrower will pay when due all Taxes
and will comply with all present and future laws, ordinances, rules,
regulations, orders and requirements of public authorities, including without
limitation zoning laws, applicable to Borrower and the Property. Borrower shall
promptly defend any action, proceeding or claim affecting Borrower or the
Property. Borrower shall promptly notify Lender of the commencement of any
action, proceeding or claim or the occurrence of any other event that could have
a material adverse effect on the Property or the financial condition or
operations of Borrower if adversely determined.


6.5.       Use of Property. The Property shall be occupied by a person or entity
that is a party to a duly authorized and validly existing sales agreement with
Ford Motor Company, its subsidiaries or affiliates or another automobile
manufacturer acceptable to Lender, and shall be used primarily as an automobile
dealership facility for the sale of both new and used automobiles.


6.6.       Leases. (a) Borrower will duly and punctually perform all its
covenants and obligations under the Leases and will use its best efforts to
enforce the performance of the obligations of the lessees under the Leases.
Borrower will appear and defend, at its cost and expense, any action or
proceeding arising under or in any manner connected with the Leases or the
obligations of any lessee under a Lease. Borrower will immediately notify Lender
in writing of any default by Borrower or any lessee under a Lease. Without the
prior written consent of Lender, Borrower shall not (1) terminate, amend,
modify, waive any provisions of, reduce Rents under, or shorten the term of, any
of the Leases, or grant any other concessions in connection therewith; (2)
accept a surrender of all or any portion of the Leases; (3) execute any new
Lease; (4) collect any of the Rents more than one (1) month in advance (except
security deposits shall not be deemed Rents collected in advance); (5) execute
any other assignment of the lessor’s interest in any of the Leases or the Rents;
or (6) consent to any assignment of or subletting under any Leases.


(b)        Upon written request from Lender, Borrower shall deliver to Lender
true and complete copy of all of the existing Leases, together with all
amendments, supplements and other modifications, and certify to Lender that, to
the best of Borrower’s knowledge, no material default by Borrower under any
existing Lease remains uncured beyond any applicable notice and cure period as
of the date of such certification, or the details of such default and the
actions being taken by Lender with respect thereto. Borrower shall not willfully
withhold from Lender any information regarding renewal, extension, amendment,
modification, waiver of provisions of, termination, rental reduction of,
surrender of space of, or shortening of the term of, any Lease during the term
of the Loan.


6.7.       Insurance. During the entire term of the Loan, Borrower, at its sole
cost and expense, for the mutual benefit of Borrower and Lender, shall obtain
and maintain the following Policies:

13

--------------------------------------------------------------------------------





(1)         An "all risk" fire and extended perils insurance policy, including
without limitation coverage for riot and civil commotion, vandalism, malicious
mischief, burglary and theft, issued by an insurance company satisfactory to
Lender, in an amount not less than the full replacement cost of the
Improvements, Fixtures and Personal Property without deduction for physical
depreciation; but in no event less than the amount necessary to avoid the
operation of any co-insurance provisions with respect to the Property, subject
to a maximum deductible of $5,000. Replacement value of the Improvements,
Fixtures and Personal Property, exclusive of the cost of excavation, foundations
and footings below the lowest basement floor, shall be determined from time to
time during the term of the Loan (but not more frequently than once in any 24
calendar months) at the written request of Lender by an appraiser, engineer,
architect or contractor designated by Lender, approved in writing by Borrower,
and paid by Borrower.


(2)         Flood insurance if any part of the Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Program in an amount at least equal to the outstanding
principal amount of the Loan or the maximum limit of coverage available with
respect to the Improvements, Fixtures and Personal Property under said Program,
whichever is less. At Lender’s request, Borrower shall immediately deliver
evidence satisfactory to Lender that no portion of the Improvements is situated
in a federally designated “special flood hazard area” or if it is, that Borrower
has obtained insurance meeting the requirements of this Mortgage.
 
(3)         Comprehensive public liability insurance, including broad form
property damage, blanket contractual and personal injuries (including death
resulting therefrom) coverages and containing minimum limits per occurrence of
$1,000,000 and $2,000,000 in the aggregate for any policy year, and at least
$5,000,000 excess and/or umbrella liability insurance for any and all claims,
including all legal liability imposed upon Borrower and all court costs and
reasonable attorneys' fee incurred in connection with the ownership, operation
and maintenance of the Property. Boiler and machinery insurance, with
provisions, coverage levels and limits of liability acceptable to Lender.
 
(4)         During any period of repair or restoration, builder's "all risk"
insurance in an amount equal to not less than the full insurable value of the
Property insuring against such risks (including, without limitation, fire and
extended coverage and collapse of the Improvements to agreed limits) as Lender
may request, in form and substance acceptable to Lender.
 
(5)         Such other insurance as may from time to time be reasonably required
by Lender in order to protect its interests.

14

--------------------------------------------------------------------------------


 
(b)         All Policies shall (1) be issued by companies approved by Lender and
licensed to do business in the state where the Property is located, with a
claims paying ability rating of "AA" or better by Standard & Poor's Rating
Services and/or a rating of "A:X" or better in the current Best's Insurance
Reports; (2) name Lender and its successors and/or assigns as their interest may
appear as the beneficiary/mortgagee; (3) contain a non-contributory standard
mortgagee clause and a lender's loss payable endorsement or their equivalents,
naming Lender as the person to which all payments made by such insurance company
shall be paid; (4) contain a waiver of subrogation against Lender; (5) be
maintained throughout the term of the Loan without cost to Lender; (6) shall be
assigned and the originals delivered to Lender; (7) contain such provisions as
Lender deems reasonably necessary or desirable to protect its interest
including, without limitation, endorsements providing that neither Borrower,
Lender nor any other party shall be a co-insurer under said Policies and that
Lender shall receive at least thirty (30) days prior written notice of any
modification, reduction or cancellation; and (8) be satisfactory in form and
substance to Lender and shall be approved by Lender as to amounts, form, risk
coverage, deductibles, loss payees and insureds. Borrower shall promptly pay all
Insurance Premiums as the same become due and payable. Except to the extent sums
sufficient to pay all Insurance Premiums have been deposited with Lender in
accordance with the terms of this Mortgage, Borrower shall deliver to Lender
evidence of the renewal of each of the Policies with receipts for the payment of
the Insurance Premiums or other evidence of such payment reasonably satisfactory
to Lender. If Borrower does not furnish such evidence and receipts at least
thirty (30) days prior to the expiration of any expiring Policy, then Lender may
procure, but shall not be obligated to procure, such insurance and pay the
Insurance Premiums therefor, and Borrower agrees to reimburse Lender for the
cost of such Insurance Premiums promptly on demand. Within thirty (30) days
after request by Lender (which may not be more often than once every 24 months),
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices.
 
6.8.        Hazardous Materials. (a) All uses and operations on or of the
Property, whether by Borrower or any other person or entity, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto.
There shall be no Releases of Hazardous Materials in, on, under or from the
Property. There shall be no Hazardous Materials in, on, or under the Property,
except those that are both (1) in compliance with all Environmental Laws and
with permits issued pursuant thereto, if and to the extent required, and (2) (A)
in amounts not in excess of that necessary to operate the Property or (B) fully
disclosed to and approved by Lender in writing. Borrower shall keep the Property
free and clear of all Environmental Liens, whether due to any act or omission of
Borrower or any other person or entity. Borrower shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
Subsection 6.8(b) below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews. Borrower
shall, at its sole cost and expense, perform any environmental site assessment
or other investigation of environmental conditions in connection with the
Property, pursuant to any reasonable written request of Lender, upon Lender’s
reasonable belief that the Property is not in full compliance with all
Environmental Laws, and share with Lender the reports and other results thereof,
and Lender and other Indemnified Parties shall be entitled to rely on such
reports and other results thereof. Borrower shall, at its sole cost and expense,
comply with all reasonable written requests of Lender to reasonably effectuate
remediation of any Hazardous Materials in, on, under or from the Property; and
comply with any Environmental Law. Borrower shall not allow any tenant or other
user of the Property to violate any Environmental Law. Borrower shall
immediately notify Lender in writing after it has become aware of any presence
or Release or threatened Releases of Hazardous Materials in, on, under, from or
migrating towards the Property; any non-compliance with any Environmental Laws
related in any way to the Property; any actual or potential Environmental Lien;
any required or proposed remediation of environmental conditions relating to the
Property; and any written or oral notice or other communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a governmental entity) relating in any way to Hazardous Materials. Any failure
of Borrower to perform its obligations pursuant to this section shall constitute
bad faith waste with respect to the Property.

15

--------------------------------------------------------------------------------



(b)         Lender and any other person or entity designated by Lender,
including but not limited to any representative of a governmental entity, and
any environmental consultant, and any receiver appointed by any court of
competent jurisdiction, shall have the right, but not the obligation, to enter
upon the Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including, without
limitation, conducting any environmental site assessment or audit (the scope of
which shall be determined in Lender’s sole discretion) and taking samples of
soil, groundwater or other water, air, or building materials, and conducting
other invasive testing. Borrower shall cooperate with and provide access to
Lender and any such person or entity designated by Lender.


(c)          Where recommended by the Environmental Report or as a result of any
other environmental site assessment or audit of the Property, Borrower shall
establish and comply with an operations and maintenance program with respect to
the Property, in form and substance reasonably acceptable to Lender, prepared by
an environmental consultant reasonably acceptable to Lender, which program shall
address any asbestos containing material or lead based paint that may now or in
the future be detected at or on the Property. Without limiting the generality of
the preceding sentence, Lender may require (1) periodic notices or reports to
Lender in form, substance and at such intervals as Lender may specify, (2) an
amendment to such operations and maintenance program to address changing
circumstances, laws or other matters, (3) at Borrower’s sole expense,
supplemental examination of the Property by consultants specified by Lender, (4)
access to the Property by Lender, its agents or servicer, to review and assess
the environmental condition of the Property and Borrower’s compliance with any
operations and maintenance program, and (5) variation of the operations and
maintenance program in response to the reports provided by any such consultants.


6.9.         Compliance with Laws. Borrower will maintain its existence,
licenses, permits, franchises and trade names and its authorization to own and
operate the Property and to carry on its business as presently conducted in
accordance with all Applicable Laws. Borrower will operate the Property and all
businesses and other operations conducted thereon in accordance with all
Applicable Laws and private covenants now or hereafter relating to the
ownership, construction, use or operation of the Property. Borrower shall from
time to time, upon Lender’s request, provide Lender with evidence reasonably
satisfactory to Lender that the Property complies with all Applicable Laws or is
exempt from compliance with Applicable Laws. Notwithstanding any provisions set
forth herein or in any document regarding Lender’s approval of alterations of
the Property, Borrower shall not alter the Property in any manner which would
materially increase Borrower’s responsibilities for compliance with Applicable
Laws without the prior written approval of Lender. Lender’s approval of the
plans, specifications, or working drawings for alterations of the Property shall
create no responsibility or liability on behalf of Lender for their
completeness, design, sufficiency or their compliance with Applicable Laws. The
foregoing shall apply to tenant improvements constructed by Borrower or by any
of its tenants. Lender may condition any such approval upon receipt of a
certificate of compliance with Applicable Laws from an independent architect,
engineer, or other person acceptable to Lender. Borrower shall provide Lender
with at least 30 days' prior written notice of a change to Borrower's legal
name, state of incorporation, registration or organization, social security or
Federal tax identification number, location of its chief executive office, or
type of business organization (such as, corporation, partnership, limited
liability company), or any violation of Applicable Laws by the Borrower, the
Property or the businesses conducted thereon.
 
6.10.       Inspection. In addition to rights to inspect the Property under
Subsection 6.8(b), at all reasonable times and upon reasonable notice, Lender
and its designated agents may enter on the Property to inspect the Property for
compliance with the terms and conditions of this Agreement and Applicable Laws,
including, without limitation, to assess the general condition of the Property.
All such inspections shall be conducted at the cost of Borrower.

 
16

--------------------------------------------------------------------------------





6.11        Transfers of Property, Etc.. Without the prior written consent of
Lender, Borrower shall not directly or indirectly, (a) sell, exchange, transfer
or otherwise dispose of all or any part of the Property or any interest therein;
(b) consolidate with or merge into any other business concern or permit any
other business concern to consolidate with or merge into Borrower; (c) allow the
sale, assignment, pledge, encumbrance, mortgage or transfer to a third party of
more than 20% of the voting stock, partnership interests or ownership interests
(as the case may be) of Borrower; or (d) allow the seizure of the Property or
attachment of any lien thereon, whether voluntary or involuntary, which has not
been removed or bonded off to Lender's satisfaction within twenty (20) days of
such attachment.


6.12        Operations of Borrower. Without the prior written consent of Lender,
Borrower shall not directly or indirectly, (a) sell, exchange, transfer or
otherwise dispose of any of Borrower's property, except in the ordinary course
of business; (b) buy, rent, lease or acquire, directly or indirectly, property
from any Related Party or in which a Related Party has an interest, except in
the ordinary course of business or as disclosed in the Financial Information as
of date hereof; (c) sell, exchange, transfer, lease or otherwise dispose of all
or any substantial part of its capital assets; (d) make any payments upon or
transfer any assets in satisfaction, in whole or in part, of any indebtedness
subordinated to the Indebtedness or any other indebtedness owing to Lender; (e)
make or have outstanding any loan or advance to any individual or entity,
including without limitation any Related Party, except as disclosed in the
Financial Information as of the date hereof; or (f) purchase any security of any
corporation or invest in the obligations of any individual or entity.


6.13        Books and Records; Audit. Borrower will maintain full and complete
books of account and other records reflecting the results of its operations
(including its operation of the Property), in accordance with generally accepted
accounting principles. At the request of Lender, Borrower will furnish Lender
such financial data and other information relating to Borrower and the Property,
including, without limitation, copies of all Leases. At reasonable times and
upon reasonable notice, Lender may audit Borrower's books of account and
records.


6.14        Reports of Financial Information. Borrower and Lessee will provide
Lender (a) monthly profit and loss statements of Lessee or Borrower, if Borrower
is the operator of the Property, and (b) annual cash flow statement, balance
sheet and profit and loss statements of Borrower and Lessee. Each Guarantor
shall furnish Lender with such financial statements (including federal and state
tax returns) as may be required by Lender from time to time. All operating
statements and other financial statements required by this Section shall be
certified by Borrower, Lessee or Guarantor, as the case may be, in the form
required by Lender; provided, however, that in the event of a material adverse
change in the financial condition of Borrower and/or Lessee and upon at least 30
days prior written notice, Lender may require Borrower and/or Lessee to provide
audited annual operating statements and other financial statements.

17

--------------------------------------------------------------------------------





6.15        Indemnity. Borrower will defend and hold Lender and its successors
and assigns harmless from any Indemnified Claim arising out of or in connection
with (a) Borrower's or any other person’s or entity’s use, operation or
ownership of the Property, (b) the value, security and enforceability of the
Transaction Documents, (c) any suit brought by Lender to foreclose this
Mortgage, to enforce any obligations secured by this Mortgage, and/or to prevent
the breach hereof, including Lender's actions pursuant to Subsection 9.6 hereof,
(d) the use, Release, or disposal of any Hazardous Materials on, under or about
the Property or the transport or migration of any Hazardous Materials to or from
the Property; and (e) the violation of any law relating to industrial hygiene or
environmental conditions in connection with the Property, including soil and
ground water conditions; and (f) the breach of any of the representations,
warranties and covenants of Borrower with respect to Hazardous Materials set
forth in the Transaction Documents. Borrower shall appear in and defend (or pay
the expenses of Lender to defend, if Lender elects to handle such defense) any
action or proceeding arising out of or in connection with any Indemnified Claim
for which Lender is indemnified under the Section, and will pay Lender upon
demand the amount of any Indemnified Claim for which Lender is indemnified under
this Section, together with interest thereon at the Alternative Applicable
Interest Rate from the date that Lender incurred such Indemnified Claim. Such
amounts shall constitute additions to the Indebtedness and shall be secured by
the Transaction Documents. Borrower's obligations under this Section 6.15 shall
survive payment of the Indebtedness.


6.16        Existence. Borrower will continuously maintain (a) its existence and
shall not dissolve or permit its dissolution, (b) its rights to do business in
the state where the Property is located and (c) its franchises and trade names,
if any.
 
6.17.       Payment of Taxes. (a) Borrower shall promptly pay all Taxes, all
Other Charges, and all charges for utility services provided to the Property as
same become due and payable. Borrower will deliver to Lender, promptly upon
Lender’s request, evidence satisfactory to Lender that the Taxes, Other Charges
and utility service charges have been so paid or are not then delinquent.
Borrower shall not suffer and shall promptly cause to be paid and discharged any
lien or charge whatsoever which may be or become a lien or charge against the
Property. Except to the extent sums sufficient to pay all Taxes and Other
Charges have been deposited with Lender in accordance with the terms of this
Mortgage, Borrower shall furnish to Lender paid receipts for the payment of the
Taxes and Other Charges prior to the date the same are due. Borrower does not
furnish such evidence and receipts at least thirty (30) days prior to the date
the Taxes and Other Charges shall become due, then Lender may pay, but shall not
be obligated to pay, such Taxes and Other Charges, and Borrower agrees to
reimburse Lender for the cost of such Taxes and Other Charges promptly on
demand.
 
(b)          After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Taxes, provided that (1) no Event of Default has
occurred and is continuing under the Note, this Mortgage or any other
Transaction Documents, (2) Borrower is permitted to do so under the provisions
of any other mortgage, deed of trust or deed to secure debt affecting the
Property, (3) such proceeding shall suspend the collection of the Taxes from
Borrower and from the Property or Borrower shall have paid all of the Taxes
under protest, (4) such proceeding shall be permitted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder, (5) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, foreclosed,
terminated, cancelled or lost, and (6) Borrower shall have deposited with Lender
adequate reserves for the payment of the Taxes, together with all interest and
penalties thereon, unless Borrower has paid all of the Taxes under protest, or
Borrower shall have furnished the security as may be required in the proceeding,
or as may be reasonably requested by Lender to insure the payment of any
contested Taxes, together with all interest and penalties thereon, taking into
consideration of any amount that may be paid into tax and insurance reserves
under this Mortgage that is available for payment of Taxes.

18

--------------------------------------------------------------------------------





    6.18.       Junior Financing. Borrower shall not, without the prior written
consent of Lender, incur any additional indebtedness or create or permit to be
created or to remain, any deed of trust, mortgage, pledge, lien, lease,
encumbrance or charge on, or conditional sale or other title retention
agreement, with respect to the Property or any part thereof or income therefrom,
other than the Transaction Documents and the Permitted Encumbrances. Borrower
will obtain the agreement of the holder, from time to time, of any other
mortgage on the Property (an "Additional Mortgage"), to send Lender copies of
all notices with respect thereto. Provided, however nothing contained in this
Section 6.18 shall permit Borrower to enter into an Additional Mortgage without
Lender's prior written consent.


Borrower will notify Lender promptly of the receipt of any notice given by the
holder of any Additional Mortgage and will forward to Lender a copy of such
notice.
 
7.             Default and Remedies.
 
7.1.          Each of the following events and occurrences shall constitute an
Event of Default under this Mortgage:
 
(a)            Failure to Pay Indebtedness. If Borrower shall default in the due
and punctual payment of all or any portion of the Indebtedness as and when the
same shall become due and payable, whether at the Maturity Date or at a date
fixed for prepayment or by acceleration or otherwise, and such default shall
continue for a period of ten (10) business days.


(b)            Failure to Perform Obligations. If Borrower shall default in the
due observance or performance of any of the Obligations other than the
Obligations described in subsection (a) above, and such default shall not be
curable, or if curable shall continue for a period of thirty (30) days after
written notice thereof from Lender to Borrower; provided, however, that such
cure period may be extended for up to an additional sixty (60) days so long as
the applicable default requires work to be performed, acts to be done or
conditions to be remedied which by their nature cannot be completed within such
thirty (30) day period and Borrower commences to cure such default within such
thirty (30) day period and thereafter diligently and continuously processes the
same to completion. Notwithstanding the foregoing or any other provision to the
contrary set forth in this Mortgage, the foregoing cure periods shall not apply
to defaults in the observance or performance of any of the Obligations described
in subsections (c) through (l) below.


(c)             Bankruptcy, Receivership, Insolvency, Etc. If voluntary or
involuntary proceedings under the Federal Bankruptcy Code, as amended, shall be
commenced by or against Borrower, Guarantor, or Lessee, or any member or general
partner of Borrower or Guarantor, or bankruptcy, receivership, insolvency,
reorganization, dissolution, liquidation or other similar proceedings shall be
instituted by or against Borrower, Guarantor, Lessee, or any member or general
partner of Borrower or Guarantor or Lessee, with respect to all or any part of
the property of Borrower, Guarantor, or Lessee, or such member or general
partner under the Federal Bankruptcy Code, as amended, or other law of the
United States or of any state or other competent jurisdiction, and if such
proceedings are instituted against Borrower, Guarantor, or Lessee, or such
member or general partner, it shall consent thereto or shall fail to cause the
same to be dismissed within sixty (60) days.
 
(d)             Judgment. If a final judgment for the payment of money in excess
of Twenty-Five Thousand Dollars ($25,000.00) shall be rendered against Borrower
or Guarantor and the same shall remain unpaid for a period of sixty (60)
consecutive days during which period execution shall not be effectively stayed.
No cure period shall apply to this Event of Default.

19

--------------------------------------------------------------------------------



 
(e)              Insurance Policies. If the Policies are not kept in full force
and effect, or if the Policies are not delivered to Lender upon request. No cure
period shall apply to a breach of this subsection.


(f)               Payment of Taxes and Other Charges. Subject to the provisions
of Section 6.17(b), if any Taxes, Other Charges or other amounts described in
Section 6.17(a) are not paid when due and the same is not paid within thirty
(30) days from the due date of the applicable amount, except to the extent sums
sufficient to pay applicable Taxes and Other Charges have been deposited with
Lender in accordance wit the terms of this Mortgage. No additional cure period
shall apply to a breach of this subsection.


(g)              Encumbrances. If the Property becomes subject to any
Encumbrances, including, without limitation, mechanic’s, materialman’s or other
similar Encumbrances, and such Encumbrance shall remain undischarged of record
(by payment, bonding or otherwise) for a period of thirty (30) days. No
additional cure period shall apply to a breach of this subsection. The term
Encumbrances as used in this subsection excludes (1) the Permitted Encumbrances,
(2) Encumbrances in favor of Lender or specifically approved in writing by
Lender, and (3) liens for Taxes not delinquent or being contested in good faith
in accordance with Section 6.17 (b).


(h)              Tax Liens. If any federal tax lien is filed against Borrower,
any member or general partner of Borrower, any Guarantor, any Lessee, or the
Property and same is not discharged of record within thirty (30) days after same
is filed. No additional cure period shall apply to a breach of this subsection.


(i)                Guaranties and Indemnities. If any default occurs under any
guaranty or indemnity executed in connection herewith (including any
environmental indemnity) and such default continues after the expiration of
applicable grace periods, if any.


(j)                Laws Affecting Obligations and Indebtedness. If subsequent to
the date of this Mortgage, any governmental entity in which the Property is
located passes any law (1) which renders payment of the Indebtedness and/or
performance of the Obligations by Borrower unlawful, or (2) which prohibits
Lender from exercising any of its rights and remedies under the Transaction
Documents. No cure period shall apply to a breach of this subsection.


(k)               Default Under Other Mortgage. If the holder of any senior or
junior mortgage or any other lien on the Property (without hereby implying
Lender's consent to any such senior or junior or other mortgage or lien)
institutes foreclosure or other proceedings for the enforcement of its remedies
thereunder, or if a default exists under any other mortgage or lien on the
Property, and such default shall continue for a period of ten (10) business days
after written notice thereof by Lender to Borrower, notwithstanding any
provision in the Transaction Documents or in any other document to the contrary
with respect to notice and right to cure being provided to Lender.
 
(l)                Prohibited Transfers. Any sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, or other transfer of the Property or
any direct or indirect interest in Borrower and/or any Guarantor made in
violation of Section 6.11 of this Mortgage. No cure period shall apply to a
breach of this subsection.


(m)              Default Under Other Loans. If a default shall occur under any
of the Other Loans.

20

--------------------------------------------------------------------------------


 
(n)               Statutory Condition. A breach of the Statutory Condition.


7.2               Remedies. If an Event of Default occurs, Lender may, at its
option, exercise any or all of the following remedies:


(a)                Acceleration. Declare the unpaid portion of the Indebtedness
to be immediately due and payable, without further notice or demand (each of
which hereby is expressly waived by Borrower), whereupon the same shall become
immediately due and payable.


(b)                Enforcement of Mortgage. Lender, with or without entry,
personally or by its agents or attorneys, insofar as applicable, may: (1) sell
the Property and all estate, right, title and interest, claim and demand
therein, and right of redemption thereof, to the extent permitted by and
pursuant to the procedures provided by law, at one or more sales, and at such
time and place upon such terms and after such notice thereof as may be required
or permitted by law; (2) institute proceedings for the complete or partial
foreclosure of this Mortgage; or (3) take such steps to protect and enforce its
rights whether by action, suit or proceeding in equity or at law for the
specific performance of any covenant, condition or agreement in the Transaction
Documents (without being required to foreclose this Mortgage) or in aid of the
execution of any power herein granted, or for any foreclosure hereunder, or for
the enforcement of any other appropriate legal or equitable remedy or otherwise
as Lender shall elect.


(c)                 Foreclosure and Private Sale. Sell the Property, in whole or
in part, pursuant to the procedures and powers set forth in Massachusetts
General Laws, Chapter 183, Section 21 and Chapter 244, Sections 14 and 15, the
provisions of which are incorporated herein by reference, or by other provisions
provided by law including (1) under the judgment or decree of a court of
competent jurisdiction, or (2) at public auction (if permitted by the laws of
the jurisdiction in which the Property is situated) in such manner, at such time
or times and upon such terms as Lender may determine, or as provided by law;
and/or sell the Personal Property and/or the Fixtures, in whole or in part, at
one or more public or private sales, in such manner, at such time or times and
upon such terms as Lender may determine, or as provided by law.


(d)                 Additional Rights and Remedies. Without notice (other than
the notices required by the specific terms of the Transaction Documents),
without releasing Borrower from any Obligations, and without becoming a Lender
in possession, Lender shall have the right, but not the obligation, to cure any
breach or default of Borrower and, in connection therewith, by themselves or
their agents or through a receiver appointed by a court of competent
jurisdiction, to enter upon the Property and to do such acts and things as
Lender, in its reasonable discretion deems necessary or desirable to protect the
security hereof including, but without limitation, to appear in and defend any
action or proceeding purporting to affect the security hereof or the rights or
powers of Lender hereunder; to pay, purchase, contest or compromise any
encumbrance, charge, lien or claim of lien which, in the reasonable judgment of
Lender, is prior or superior hereto; to obtain insurance as required hereunder
and to pay any Insurance Premiums therefor ; and to employ counsel, accountants,
contractors and other appropriate persons to assist them.
 
(e)                  Other. Exercise any other remedy specifically granted under
the Transaction Documents or now or hereafter existing in equity, at law, by
virtue of statute or otherwise.

21

--------------------------------------------------------------------------------







7.3                  Receiver. Lender shall be entitled, as a matter of strict
right, without notice and ex parte, and without regard to the value or occupancy
of the security, or the solvency of the Borrower or of the Guarantor, or the
adequacy of the Property as security for the Indebtedness, to have a receiver
appointed to enter upon and take possession of the Property, collect the Rents
and profits therefrom and apply the same as the court may direct. Such receiver
shall have all the rights and powers permitted under the laws of the
jurisdiction where the Property is located. Borrower hereby waives any
requirements on the receiver or Lender to post any surety or other bond. Lender
or the receiver may also take possession of, and for these purposes use, any and
all Personal Property or any part thereof. The expense (including the receiver's
fees, counsel fees, costs and agent's compensation) incurred pursuant to the
powers herein contained shall be secured by this Mortgage. Lender shall (after
payment of all costs and expenses incurred) apply such Rents, issues and profits
received by it on the Indebtedness in the order set forth in this Section 7.3.
Lender shall be liable to account only for such Rents, issues and profits
actually received by Lender.


7.4                  Separate Sales. Any real estate or any interest or estate
therein sold pursuant to any non-judicial proceedings or any writ of execution
issued on a judgment obtained by virtue of the Transaction Documents, or
pursuant to any other judicial proceedings under this Mortgage or the other
Transaction Documents, may be sold in one parcel, as an entirety, or in such
parcels, and in such manner or order as Lender, in its sole discretion, may
elect.


7.5                  No Cure or Waiver. Neither Lender's nor any receiver's
entry upon and taking possession of all or any part of the Property, nor any
collection of Rents, issues, profits, insurance proceeds, condemnation proceeds
or damages, other security or proceeds of other security, or other sums, nor the
application of any collected sum to any Indebtedness and Obligations, nor the
exercise of any other right or remedy by Lender or any receiver shall impair the
status of the security, or cure or waive any default or notice of default under
the Transaction Documents, or nullify the effect of any notice of default or
sale or prejudice Lender in the exercise of any right or remedy, or be construed
as an affirmation by Lender of any tenancy, lease or option or a subordination
of the lien of this Mortgage.


7.6                  No Conditions Precedent to Exercise of Remedies. Neither
Borrower nor any other person now or hereafter obligated for payment of all or
any part of the Indebtedness (including Guarantor) shall be relieved of such
obligation by reason of the failure of Lender to comply with any request of
Borrower or Guarantor or of any other person so obligated to take action to
foreclose on this Mortgage or otherwise enforce any provisions of the
Transaction Documents or the Note, or by reason of the release, regardless of
consideration, of all or any part of the security held for the Indebtedness, or
by reason of any agreement or stipulation between any subsequent owner of the
Property and Lender extending the time of payment or modifying the terms of the
Transaction Documents or Note without first having obtained the consent of
Borrower, Guarantor or such other person; and in the latter event Borrower,
Guarantor and all such other persons shall continue to be liable to make payment
according to the terms of any such extension or modification agreement, unless
expressly released and discharged in writing by Lender.
 
7.7                  Remedies Cumulative and Concurrent. The rights and remedies
of Lender as provided in the Transaction Documents shall be cumulative and
concurrent and may be pursued separately, successively or together against
Borrower or Guarantor or against other obligors or against the Property, or any
one or more of them, at the sole discretion of Lender, and may be exercised as
often as occasion therefore shall arise. The failure to exercise any such right
or remedy shall in no event be construed as a waiver or release thereof, nor
shall the choice of one remedy be deemed an election of remedies to the
exclusion of other remedies.
 

22

--------------------------------------------------------------------------------


 
7.8                  Strict Performance. Any failure by Lender to insist upon
strict performance by Borrower or Guarantor of any of the terms and provisions
of the Transaction Documents shall not be deemed to be a waiver of any of the
terms or provisions of the Transaction Documents and Lender shall have the right
thereafter to insist upon strict performance by Borrower or Guarantor of any and
all of them.


7.9.                 Payment of Costs, Expenses and Attorneys' Fees. Borrower
agrees to pay to Lender immediately and without demand all costs and expenses
incurred by Lender in exercising the remedies under the Transaction Documents
(including but without limit, court costs and attorneys' fees, whether incurred
in litigation or not) with interest at the Alternative Applicable Interest Rate
, from the date of expenditure until said sums have been paid. Lender shall be
entitled to bid, at the sale of the Property held pursuant to the power of sale
granted herein or pursuant to any judicial foreclosure of this instrument, the
amount of said costs, expenses and interest in addition to the amount of the
other Indebtedness and Obligations as a credit bid, the equivalent of cash.


7.10.               Waiver of Redemption, Notice, Marshaling, Etc. Borrower
hereby waives and releases to the extent allowed by applicable law (a) all
benefit that might accrue to Borrower and Guarantor by virtue of any present or
future law exempting the Property, or any part of the proceeds arising from any
sale thereof, from attachment, levy or sale on execution, or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment; (b) unless specifically required
herein, all notices of Borrower's default or of Lender's election to exercise,
or Lender's actual exercise, of any option or remedy under the Transaction
Documents; (c) any right to have the liens against the Property marshaled; and
(d) the right to plead or assert any statute of limitations as a defense or bar
to the enforcement of the Transaction Documents.


7.11.               Application of Proceeds. The proceeds of any sale of all or
any portion of the Property and the amounts generated by any holding, leasing,
operation or other use of the Property shall be applied by Lender (a) first, to
the payment of the costs and expenses of taking possession of the Property
(which are expressly secured hereby) and of holding, using, leasing, repairing,
improving and selling the same (including, without limitation, payment of any
Taxes or other taxes and any environmental remediation of the Property); (b)
second, to the extent allowed by law, to the payment of attorneys' fees and
other legal expenses, including expenses and fees incurred on appeals and legal
expenses and fees of a receiver; (c) third, to the payment of accrued and unpaid
interest on the Indebtedness; and (d) fourth, to the payment of the balance of
the Indebtedness. The balance, if any, shall be paid to the parties entitled to
receive it.
 
 7.12.              Release of Collateral. Lender may release, regardless of
consideration, any part of the security held for the Indebtedness or Obligations
without, as to the remainder of the security, in any way impairing or affecting
the liens of the Transaction Documents or their priority over any subordinate
lien. Without affecting the liability of Borrower, Guarantor or any other person
for payment of the Indebtedness or for performance of the Obligations, and
without affecting the rights of Lender with respect to any security not
expressly released in writing, Lender may, at any time and from time to time,
either before or after maturity of the Note, and without notice or consent: (a)
release any person liable for payment of all or any part of the Indebtedness or
for performance of any Obligations; (b) make any agreement extending the time or
otherwise altering terms of payment of all or any part of the Indebtedness, or
modifying or waiving any Obligation, or subordinating, modifying or otherwise
dealing with the lien or charge hereof; (c) exercise or refrain from exercising
or waive any right Lender may have; (d) accept additional security of any kind;
and (e) release or otherwise deal with any property, real or personal, securing
the Indebtedness, including all or any part of the Property.

 
23

--------------------------------------------------------------------------------



 
7.13.               Discontinuance of Proceedings. In the event Lender shall
have proceeded to enforce any right under the Transaction Documents and such
proceedings shall have been discontinued or abandoned for any reason, then in
every such case Borrower, Guarantor and Lender shall be restored to their former
positions and the rights, remedies and powers of Lender shall continue as if no
such proceedings had been taken.


8.                    Secondary Market/Securitization Transactions.


8.1.                 Transfer of Loan. Lender may, at any time, sell, transfer
or assign the Note, this Mortgage and the other Transaction Documents, and any
or all servicing rights with respect thereto, or grant Participations therein,
or issue Securities. Lender may forward to each Investor, prospective Investor,
Rating Agency involved in the rating of such Securities, and any organization
maintaining databases on the underwriting and performance of commercial mortgage
loans, all documents and information which Lender now has or may hereafter
acquire relating to the Indebtedness and to Borrower, any Guarantor, any Lessee
and the Property, whether furnished by Borrower, any Guarantor, any Lessee or
otherwise, as Lender determines necessary or desirable. Borrower irrevocably
waives any and all rights it may have under Applicable Laws to prohibit such
disclosure, including, without limitation, any right of privacy.


8.2.                 Cooperation. Borrower agrees, and Borrower shall cause any
Guarantor and any Lessee to, cooperate with Lender in connection with any
transfer made or any Securities contemplated by this Article 8, including,
without limitation, the delivery of an estoppel certificate required in
accordance with Section 8.3, such documents as may be reasonably requested by
Lender and the information described below. Borrower shall also furnish to
Lender, and consents to Lender furnishing to such Investors or such prospective
Investors or such Rating Agency, any and all information concerning the
Property, the Leases, the financial condition of Borrower, any Guarantor and any
Lessee as may be requested by Lender, any Investor, any prospective Investor or
any Rating Agency in connection with any sale or transfer of the Loan, any
Participation or issuance of Securities.
 
8.3                  Estoppel Certificates. (a) After request by Lender,
Borrower, within ten (10) days, shall furnish Lender or any proposed assignee
with a statement, duly acknowledged and certified, setting forth (1) the
original principal amount of the Note, (2) the unpaid principal amount of the
Note, (3) the rate of interest of the Note, (4) the terms of payment and
maturity date of the Note, (5) the date installments of interest and/or
principal were last paid, (6) that, except as provided in such statement, there
are no Events of Default or events which with the passage of time or the giving
of notice or both, would constitute an Event of Default under the Note or the
Mortgage, (7) that the Note and this Mortgage are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification, (8) whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (9) that all Leases are in full force and effect and have
not been modified (or if modified, setting forth all modifications), (10) the
date to which the Rents thereunder have been paid pursuant to the Leases, (11)
whether or not, to the best knowledge of Borrower, any of the lessees under the
Leases are in default under the Leases, and, if any of the lessees are in
default, setting forth the specific nature of all such defaults, (12) the amount
of security deposits held by Borrower under each Lease and that such amounts are
consistent with the amounts required under each Lease, and (13) as to any other
matters reasonably requested by Lender and reasonably related to the Leases, the
obligations secured hereby, the Property or this Mortgage.

24

--------------------------------------------------------------------------------







(b)                  Borrower shall use its best efforts to deliver to Lender,
promptly upon request, duly executed estoppel certificates from any one or more
lessees as required by Lender attesting to such facts regarding the Lease as
Lender may require, including, without limitation, attestations that each Lease
covered thereby is in full force and effect with no defaults thereunder on the
part of any party, that none of the Rents have been paid more than one month in
advance, and that the lessee claims no defense or offset against the full and
timely performance of its obligations under the Lease.


(c)                   Upon any transfer or proposed transfer contemplated by
Section 8.1 above, at Lender’s request, Borrower shall, and shall cause any
Guarantor and any Lessee to, provide an estoppel certificate to the Investor or
any prospective Investor in such form, substance and detail as Lender, such
Investor or prospective Investor may require.
 
9.                     General Provisions.


9.1                   Further Assurances. Upon the request of Lender, Borrower
will, at the sole cost of Borrower, execute and deliver to Lender, in form
satisfactory to Lender, such further instruments (including, without limitation,
financing statements, estoppel certificates and declarations of no set-off) and
do such further acts as may be necessary, desirable or proper to carry out more
effectively the purpose of the Transaction Documents, to facilitate the
assignment or transfer of the Transaction Documents, and to create, perfect and
preserve Lender's liens upon the Property and Personal Property. Upon any
failure by Borrower to execute and deliver such instruments, certificates and
other documents on or before fifteen (15) days after receipt of written request
therefore, Lender may, at the sole cost of Borrower, make, execute and record
any and all such instruments, certificates, and other documents, and Borrower
irrevocably appoints Lender the agent and attorney-in-fact of Borrower to do so.
Borrower authorizes Lender to record and file this Mortgage or any financing
statements to perfect its security interest in the Personal Property, Fixtures
and Leases and Rents and to execute Borrower's name on such financing statement.


9.2                   Notice. All notices and other communications required
under the Transaction Documents shall be in writing and shall be deemed to have
been properly given (a) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (b) one (1) business day after having been deposited for
overnight delivery with any reputable overnight courier service, or (c) three
(3) business days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by U. S.
certified or registered mail, postage prepaid, return receipt requested,
addressed to the party for whom it is intended at the Borrower's Address or the
Lender's Address, as the case may be. Any party may designate a change of
address by written notice to the other, giving at least ten (10) business days
before such change of address is to become effective.
 
9.3                   Maximum Rate of Interest. Notwithstanding any provision in
the Transaction Documents, the total liability of Borrower under the Loan for
Interest Payments shall not exceed the Legal Rate. In the event the Interest
Payments for any month or other interest payment period exceed the Legal Rate,
Lender shall apply all Interest Payments collected in excess of the Legal Rate
for the period in question to the outstanding Principal Balance as of the date
of receipt. Further, upon notice to Borrower, Lender may waive, reduce or limit
the collection of any Interest Payments in excess of the Legal Rate.

25

--------------------------------------------------------------------------------


 
9.4.                  Expenses. Borrower shall pay all costs and expenses in
connection with the administration, servicing, performance and enforcement of,
and collection of all amounts due under, the Transaction Documents, including
without limitation, fees and disbursements of Lender's attorneys, recording and
filing expenses, conveyance fees, documentary stamps, recordation taxes,
intangible and other taxes, surveys, appraisals, environmental site assessments,
and title insurance policies, physical damage insurance, liability insurance,
and any other costs incurred by Lender. Borrower shall pay Lender upon receipt
of written notice from Lender, all of the foregoing costs and expenses incurred
by Lender.


9.5.                  No Representations by Lender. By accepting or approving
anything required to be observed, performed or fulfilled or to be given to
Lender pursuant to the Transaction Documents, including without limitation any
officer's certificate, survey, appraisal or insurance policy, Lender shall not
be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Lender.


9.6.                  Lender's Right to Perform the Obligations. Time is of the
essence. If Borrower shall fail to make any payment or perform any act required
by the Transaction Documents, then Lender, upon lapse of any grace or notice
periods and without further notice to or demand upon Borrower and without
waiving or releasing any obligation or default, may make such payment or perform
such act for the account of and at the expense of Borrower, as Lender elects.
All reasonable and necessary sums so paid by Lender, and all costs and expenses,
including, without limitation, reasonable attorneys' fees and expenses so
incurred, together with interest thereon at the Alternative Applicable Interest
Rate , shall constitute additions to the Indebtedness, and shall be paid by
Borrower to Lender, on demand. If Lender shall elect to pay any Taxes and/or
Other Charges, Lender may do so in reliance on any bill, statement or assessment
procured from the appropriate public office, without inquiring into the accuracy
thereof or into the validity of any such Taxes and/or Other Charges.


9.7.                  Severability. In case any one or more of the Obligations
shall be invalid, illegal or unenforceable in any respect, the validity of the
Transaction Documents and remaining Obligations shall be in no way affected,
prejudiced or disturbed thereby.


9.8.                  Modification. The Transaction Documents and the terms of
each of them may not be changed, waived, discharged or terminated orally, but
only by an instrument in writing signed by the party against which enforcement
of the change, waiver, discharge or termination is asserted.


9.9.                  Applicable Law. This Mortgage shall be governed by and
construed according to the laws of the Commonwealth of Massachusetts.


9.10.                Headings, Etc. The article headings and the section and
subsection captions are inserted for convenience of reference only and shall in
no way alter or modify the text of such articles, sections and subsections.
Whenever used, the singular number shall include the plural, and the plural
shall include the singular.


26

--------------------------------------------------------------------------------


9.11.                Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Transaction Document which is not of public record, and, in the
case of any such mutilation, upon surrender and cancellation of such Note or
other Transaction Document, Borrower will issue, in lieu thereof, a replacement
Note or other Transaction Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Transaction Document in the same principal
amount thereof and otherwise of like tenor.


9.12.                WAIVER OF TRIAL BY JURY. BORROWER AND LENDER HEREBY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THE
NOTE, THIS MORTGAGE, OR THE OTHER TRANSACTION DOCUMENTS OR ANY ACTS OR OMISSIONS
OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.


9.13.                Mortgage Covenants and Statutory Condition. This Mortgage
is given with Mortgage Covenants and is made upon the Statutory Condition
contained in Massachusetts General Laws, Chapter 183, Sections 19 and 20,
respectively, the provisions of which are incorporated herein by reference, for
any breach of which Mortgagee shall have the Statutory Power of Sale.


Borrower has executed this Mortgage as of the date set forth above.


 

        BORROWER:        
BAY STATE REALTY HOLDINGS, INC.,
a Massachusetts corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Corey Shaker, President       By:     

--------------------------------------------------------------------------------

Charles Schwartz, Secretary

   
 
27

--------------------------------------------------------------------------------





ACKNOWLEDGMENTS




STATE OF ________________                  )
) SS.
COUNTY OF_______________                  )


On February ___, 2006, before me, the undersigned, a Notary Public in and for
the county and state aforesaid, personally appeared Corey Shaker, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
President therein named and acknowledged to me that the execution thereof was
the free and voluntary act and deed of said President for the uses and purposes
therein mentioned and on oath stated that they were authorized to execute said
instrument on behalf of said corporation.


WITNESS my hand and official seal.


 
  (SEAL)
 

--------------------------------------------------------------------------------

 
Notary Public in and for the
Commonwealth of Massachusetts
      My commission expires: ______________  


 




STATE OF ________________                  )
) SS.
COUNTY OF_______________                  )

On February ____, 2006, before me, the undersigned, a Notary Public in and for
the county and state aforesaid, personally appeared Charles Schwartz, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
Secretary therein named and acknowledged to me that the execution thereof was
the free and voluntary act and deed of said Secretary for the uses and purposes
therein mentioned and on oath stated that they were authorized to execute said
instrument on behalf of said corporation.


 
  (SEAL)
 

--------------------------------------------------------------------------------

 
Notary Public in and for the
Commonwealth of Massachusetts
      My commission expires: ______________  







28

--------------------------------------------------------------------------------


 
SCHEDULE A
 
 
Description of Property
 
That certain parcel of land situated in Framingham in the County of Middlesex
and said Commonwealth, described as follows:


Southwest by Worcester Road, one hundred seventy-one and 39/100 feet;
 
Northwesterly by lot A³ as shown on plan hereinafter mentioned, three hundred
eighty-four and 48/100 feet; and


Northeasterly, one hundred thirty-four and 31/100 feet, and


Southeasterly, four hundred one and 05/100 feet by land now or formerly of
Frederick D. Sanger, et al.


Said parcel is shown as lot A4 on said plan, (Plan No. 8126E)


Also another certain parcel of land situated in said Framingham, described as
follows:


Southwesterly by Worcester Road, one hundred and eighty feet;


Northwesterly by the middle line of a Way, forty feet wide, as shown on plan
hereinafter mentioned, three hundred fifty-nine and 84/100 feet;


Northerly by land now or formerly of John N. Merriam, twenty-one and 86/100
feet;


Northeasterly by land now or formerly of Frederick D. Sanger, et al, one hundred
and thirty feet; and


Southeasterly by lot A4 on said plan, three hundred eighty-four and 48/100 feet.


Said parcel is shown on lot A3 on said plan, (Plan No. 8126E).


All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 388, Page 301, with
Certificate 58053.

29

--------------------------------------------------------------------------------


 
 
SCHEDULE B
 
 
Permitted Encumbrances
 

 
1.
Taxes, water rates, sewer rents, and assessments not yet due and payable.
   
2.
Lot A3 and A4 are subject to an Easement to the Commonwealth of Massachusetts
set forth in a Taking by Department of Public Works filed with said Registry as
Document No. 115492 as confirmed by a Grant to the Commonwealth of
Massachusetts, dated March 2, 1932 filed with said Registry as Document No.
495369.
   
3.
Notice of Lease to Hometown Auto Framingham, Inc. filed with said Registry as
Document No. 113706.
   
4.
Plan entitled “ALTA/ACSM Land Title Survey for the Project Name Car Dealership
Project prepared Lawyers Title Insurance Corporation and Falcon Financial LLC”
dated February 19, 1999, prepared by International Land Services, Inc.,
discloses that the stonewall on the northeasterly boundary extends over the
property line and encroaches onto adjoining property.

 
 
30

--------------------------------------------------------------------------------

